                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BRIAN JOHNSON                                        *
     Petitioner,                                     *              Civil Action No. RDB-18-2892

     v.                                              *              Criminal Action No. RDB-12-0159

UNITED        STATES OF Aiv!ERICA,                   *
     Respondent.                                     *
*         *        *      *         *       *              *          *          *          *          *          *

                                   MEMORANDUM                  OPINION

          On March 28, 2012 Petitioner Brian Johnson             ("Petitioner"       or 'Johnson")      pled guilty

in this Court to (1) conspiracy to commit Hobbs l\ct Robbery, in violation of 18 U.S.C ~

1951; and (2) conspiracy to possess with intent to distribute narcotics, in violation of21 U.S.C

~ 846. On June 26, 2012 this Court sentenced Petitioner to a term of imprisonment                              of two

hundred and forty (240) months followed by five years of supervised release pursuant to the

United States Sentencing      Guidelines   for career offenders.          During sentencing,            this Court

found that Petitioner's   criminal history included a 1992 l'vlaryland conviction                 for first degree

murder and a 2007 l'vlaryland conviction        for possession        with intent to distribute            narcotics

necessary support a career offender enhancement                pursuant   to the United States Sentencing

Guidelines l'vlanual ~ 4B1.1. On July 10, 2018, following a petition for coram nobis filed by

the Petitioner,    the Baltimore   City Circuit Court vacated and dismissed                     Petitioner's     2007

l\laryland drug conviction,   finding Petitioner's       initial guilty plea to be involuntary because he

did not know the elements of the crime. On September 17, 2018, Petitioner f1led the currently

pending Motion to Vacate, Set Aside, or Correct Sentence (ECF No. 39) pursuant to 28 U.S.C


                                                     1
~ 2255, asserting that he is entitled to relief because the vacatur of his 2007 drug conviction

entitles him to resentencing without the label as a career offender.

         The parties' submissions      have been reviewed and no hearing is necessary. See Local

Rule 105.6 (D.l\Id. 2018). For the reasons stated below, Petitioner Brian Johnson's              Motion to

Vacate, Set Aside, or Correct Sentence            (ECF No. 39) pursuant         to 28 U.S.c. ~ 2255 is

GRANTED,       and Petitioner's     sentence will be VACATED         subject to re-sentencing.

                                          BACKGROUND

         On March 28, 2012, the Go,'ernment           filed an Amended       Information   which charged

Johnson with conspiring to commit several robberies in Baltimore City between December 18

and 30, 2009. (ECF No.4.)         The Amended Information         brought two Counts against Johnson:

conspiracy to interfere with commerce by robbety in violation of 18 U.S.c. ~ 1951 (Count I),

and conspiracy to distribute with intent to distribute controlled substances, in violation of 21

U.S.c. ~ 846 (Count II). (Id.) Petitioner pled guilty to these charges.            Oudgment, ECF No.

15.)

         On June 26, 2012, this Court sentenced Petitioner           to 240 months of imprisonment

followed by a five-year term of supervised release.         a udgment,      ECF No. 15.) The imposed

sentence was informed by a presentence           investigation report ("PSR") prepared by the United

States Probation   Office.   The Report indicated that Petitioner qualified as a career offender

under the United States Sentencing Guidelines based on a prior 1992 Maryland first degree

murder    conviction   (Baltimore     Circuit Court Case No. 191364008) and a 2007 Maryland

conviction    for possession       with intent    to distribute    heroin    (Baltimore    City Case No.

206010010).    See United    States Sentencing       Guidelines    Manual ~ 4B 1.1 (U.S. Sentencing


                                                      2
Comm'n      2018) (U.S.S.G.); (presentence       Report at 11.) The career offender enhancement

would have resulted in a guideline range of 262 to 327 months imprisonment,                    corresponding

to an offense level of 34 and a criminal history category of VI.                  The maximum sentence

permissible for Petitioner's    drug offense fell below the guideline range and did not permit a

sentence exceeding 240 months.           ,\ccordingly,       the applicable guideline sentence became 240

months.     U.S.S.G. ~ 5Gl.l(a).      Ultimately, this Court sentenced Johnson            to 240 months of

imprisonment,     a term which represented       the statutory maximum.         0udgment,      ECF No. 15.)

          Prior to his sentencing in this Court, Petitioner launched a series of challenges to his

2007 l\laryland conviction for possession with intent to distribute heroin.               (Affidavit of lnitia

Lettau, ECF No. 47-3.) On June 10,2010, Johnson                   filed a pro se post-conviction     petition in

the Circuit Court of Baltimore City challenging the validity of his conviction.              (Criminal Court

of Baltimore     Case Inquiry No. 206010010,             ECF No. 47-1.)        Subsequently,       the attorney

assigned to his case filed a motion to withdraw Johnson's              motion without prejudice to refine

and modify the petition's arguments.          (ECF Nos. 47-1; 47-3.)          Due to staffing changes, the

new motion was never filed, and consequently,                on September 8, 2011, Johnson         filed another

pro se petition for post-conviction      relief for his 2007 conviction. Id. Again, Johnson's            motion

was withdrawn by the assigned attorney to refine the arguments.                 Id. Once more, the motion

was never re-filed on Johnson's       behalf before his arrest and appearance in this Court in l\larch

2012. Id.

          After federal sentencing, on July 15, 2014, Johnson           filed a petition for coram nobis in

Baltimore Ciry Circuit Court seeking to vacate his 2007 l\laryland conviction                  for possession

with intent to distribute      heroin.    (Circuit Court for Baltimore          City Case No. 206010010


                                                         3
Docket, ECF No. 39-1.) Specifically, Johnson           claimed his guilty plea in 2007 was involuntary

because he was not aware of all the clements of the crime at the time of his plea. (jobflsofl v.

State ojMarylafld,   No. 206010010 (Cir. Ct. BaIt. City July 10, 2018), ECr No. 39-2.) Initially,

on February 8, 2016, the Circuit Court denied his petition without a hearing.              (ECr No. 39-

1.) Subsequently, Johnson appealed to the Court of Special Appeals of Maryland which found

that the Circuit Court erroneously deprived Johnson             of a hearing, vacated the Circuit Court's

judgment, and remanded. Jobflsofl v. State, No. 271, Sept. Term, 2016, 2018 WL 833081 (Md.

Ct. Spec. App. Feb. 8, 2018) (unpublished).            On July 10, 2018, the Circuit Court granted

Johnson's    coram nobis petition and vacated and dismissed his 2007 Maryland conviction               for

possession     with intent   to distribute   heroin,       finding Johnson's   initial guilty plea to be

involuntary because he did not know the elements of the crime. (ECr No. 39-2.)

         On September 17, 2018, Petitioner filed the instant l\lotion to Correct Sentence Under

28 U.S.C ~ 2255. In his Motion, Petitioner asserts that he is entitled to resentencing because

he no longer qualifies as a career offender after the vacatur of his 2007 heroin conviction under

U.S.S.G. ~ 4B1.1. (Ecr       No. 39.) The Government          opposes the Motion.     (ECF No. 42.)

                                    STANDARD OF REVIEW

         Under 28 U.S.C ~ 2255, a prisoner in custody may seek to vacate, set aside or correct

his sentence where: (1) "the sentence was imposed in violation of the Constitution              or laws of

the United States," (2) the court lacked "jurisdiction            to impose the sentence, ...     [(3)] the

sentence was in excess of the maximum authorized by law, or [(4) the sentence] is otherwise

subject to a collateral attack." 28 U.S.C ~ 2255(a). "If the court finds ...            that the sentence

imposed was not authorized        by law or otherwise open to collateral attack, or that there has


                                                       4
been such a denial or infringement          of the constitutional   rights of the prisoner as to render the

judgment vulnerable to collateral attack, the court shall vacate and set the judgment aside and

shall discharge the prisoner or resentence him or grant a new trial or correct the sentence as

may appear appropriate."           28 U.S.C ~ 2255(b).

        The scope of a ~ 2255 collateral attack is far narrower than an appeal, and a "'collateral

challenge may not do service for an appeal.'" Foster v. Cbatman, 136 S.Ct. 1737, 1758 (2016)

(quoting United Statu       IJ.   Frarfy, 456 U.S. 152, 165 (1982». Thus, procedural        default will bar

consideration     under ~ 2255 of any matters that "could have been but were not pursued on

direct appeal, [unless] the movant ... showls] cause and actual prejudice resulting from the

errors of which he complains."          United States v. Pettiford, 612 F.3d 270, 280 (4th Cir. 2010) (citing

United States v. Mikaltljilllas,    186 F.3d 490, 492-93 (4th Cir. 1999».

                                                   ANALYSIS

        Petitioner    contends       that he is entitled to relief under 28 U.S.C ~ 2255 because his

current sentence is erroneous          in light of the subsequent     vacatur of his 2007 Maryland state

conviction      for possession       with intent   to distribute    heroin.   (l)et.'s Mot., ECF No. 39.)

Specifically, Petitioner argues: (1) his federal sentence is otherwise subject to collateral attack

pursuant to 28 U.S.C ~ 2255(a) because the vacatur of his Maryland conviction                    negates his

career offender status; and (2) his current sentence violates due process because it is predicated

on a prior conviction which was found to violate his due process rights. (Id.) In its response,

the Government        contends       the petition should be denied on three procedural         grounds: (1)

Petitioner's    claim is not timely under ~ 2255(f) for failure to exercise due diligence in seeking

the vacatur of his state conviction; (2) Petitioner procedurally defaulted his claim by not raising


                                                         5
the instant motion on direct appeal; and (3) Petitioner's claim is not cognizable under collateral

review pursuant      to ~ 2255(a). (Gov't Resp., ECF No. 42.) For the reasons state herein,

Petitioner is entitled to resentencing.

  I.    Petitioner     exercised     the requisite    due diligence      in seeking    the vacatur    of his
        state possession      with intent to distribute        heroin conviction        to meet the
        requirements       of 28 U.S.C. ~ 2255(1)(4).

       The Goyernment              first contends    that Petitioner's    l\!otion    to Correct   Sentence    is

untimely because he failed to exercise the due diligence required, pursuant                    to 28 U.s.c.    ~

2255(£)(4), in seeking a vacatur of his 2007 Maryland drug conviction.                  (ECF No. 42 at 5-8.)

Pursuant to 28 U.S.c. ~ 2255(£)(4), a one-year period oflimitations             applies to all motions under

~ 2255 and may run from "the date on which the facts supporting the claim or claims presented

could have been discovered through the exercise of due diligence." 28 U.s.c. ~ 2255(£)(4). In

Jobnson v. United States, the Supreme Court held that a vacatur of a prior state conviction used

to enhance a federal sentence constitutes            a matter of "fact" that triggers tolling of the one-

year limitation under ~ 2255(£)(4). 544 U.S. 295, 319,125                S. Ct. 1571 (2005). Thus, the one-

year period for ~ 2255 review begins running when the state court orders the vacatur. Id. at

307, 125 S. Ct. at 1580.

        Vacatur alone is not enough to trigger tolling under ~ 2255(£)(4); a petitioner must act

with due diligence in seeking the vacatur of his prior conviction to be eligible for tolling of the

one-year limitation. Id. at 308,125 S.Cr. at 1580. Accordingly, a court will look to "the date of

judgment as the moment             to activate due diligence" in seeking a vacatur of a previous state

sentence used for enhancement.            Id at 309,125 S.Ct. at 1581. Applying this rule, the Court in

Jobnson held that a petitioner who waited twenty one months after judgment to attack his state


                                                         6
conviction   and offered no explanation          for the delay did not act with due diligence, thereby

precluding triggering of~ 2255(1)(4). Id. at 311,125 S. Ct. at 1582.

        Additionally,       the johnson court notes its opinion does not always require immediate

action by a recently sentenced defendant.           Id. at 310 n.8, 125 S.Ct. at 1582. Rather, the facts

underlying   the state-court      conviction    might themselves not be discoverable                until after the

federal judgment,          in which case the diligence period           begins once those           facts become

discoverable.Id.     Further, the Court notes any delay in state proceedings that is not attributable

to the petitioner will not bar relief. Id. Followingjohmon,           in United States   I'.   ThomaJ, Judge Ellen

L. Hollander       of this Court held a Petitioner's           vacatur of a state conviction         was pursued

diligently when Petitioner waited nine years after his state conviction to seek coram nobis relief

because the vacatur was sought prior to federal sentencing.                   No. ELH-I0-082,              2019 WL

2904652, at *10 (D. Md. July 5, 2019).              Importantly,     Judge Hollander           observed    the "legal

process is not always a quick one" and stated the "delays that ensued during the State litigation

do not reflect a lack of diligence" on the part of petitioner. Id..

        The Baltimore City Circuit Court vacated Petitioner's               2007 Maryland drug conviction

on July 10, 2018 and Petitioner        filed the instant motion on September               17, 2018, well within

the one year period set forth in jobmon, making the instant motion indisputably                           timely. (See

ECF No. 39-2) Importantly,          the Petitioner also acted diligently in seeking the vacatur of his

state conviction.    I\S   the Government      accurately emphasizes, Petitioner did not file a successful

coram nobis petition until July 15, 2014.              (Id.)     Yet, unlike the Petitioner         in johnson, the

Petitioner here continuously        sought review of the relevant state conviction since 2010, and he

has proffered      a reasonable cause for delay. On June 10, 2010 Petitioner                    filed a pro   Je   post-


                                                        7
conviction petition in the Circuit Court for Baltimore City. (ECF Nos. 47-1; 47-3.) Petitioner's

case was assigned to Jodie Louer in the Collateral Review Division of the Office of the Public

Defender of rvlaryland, who, after consulting with Petitioner, filed a motion to \\;thdraw           the

petition \v;thout prejudice to refine and modify the arguments. (Id.) However, Ms. Louer left

the Collateral Review Division in 2011 without refiling petitioner's motion. (Id.) Therefore, on

September 8, 2011, Petitioner diligently filed a second pro    Je   petition for post-conviction   relief

for his 2007 heroin conviction. (Id.) The petition was assigned to Scott Whitney who similarly

moved to \v;thdraw the petition without prejudice \v;th the intention of modifying and refining

the arguments.     (Id.) The court granted the withdrawal request on February 14,2012.              (Id.)

However, no further progress occurred prior to federal conviction             by this Court in March

2012. (Id.) Ultimately, in July 2014, 25 months after federal sentencing, Petitioner finally filed

a successful coram nobis petition. (ECF No. 39-1.)

       The Government        points to several cases where the Fourth Circuit and this Court have

dismissed petitioners    for lack of the requisite diligence under ~ 2255(f)(4).    (ECF No. 42 at 6-

8.) Specifically, the courts have dismissed petitions when petitioners waited between twenty-

one and forty-two months after federal sentencing to challenge his or her state sentence. (Id.

at 7 (citing United States v. Willim!JJ, 162 Fed. App", 254,260        (4th Cir. 2006); Blake v. United

States, No. DKC-20-0729,      2018 WL 4679861 (D. Md. Sept. 28,2018); FreeJnan t'. United Statu,

No. DKC 03-0194, 2012 WL 4480724 (D. Md. September 27,2012).)

        In contrast     to the instant case, none of the petitioners        in the cases cited by the

Government       challenged his or her state conviction prior to federal sentencing. In United States

v. If:/illiaJns,the Fourth Circuit determined   that, for a federal defendant seeking the vacatur of


                                                   8
a state sentence, the latest the due diligence clock can begin running is the date the district

court files judgment.      162 Fed . .t\ppx. 254, 259 (4th Cir. 2006). This is not at issue here;

Petitioner's   claim does not necessitate       the diligence clock starting later because he began

challenging his state court conviction long before his federal sentencing. (See ECF Nos. 47 -1;

47-3.) These circumstances        are never addressed in WilliamJ.

        Similarly, the government       points to a pair of cases from this Court in which petitioners

were found to lack diligence in seeking vacarur of their state court conviction,                    and, as in

WilliamJ, neither petitioner     challenged his or her state conviction prior to federal sentencing.

Blake, 2018 WL 4679861, at *3 (holding petitioner            lacked diligence for waiting five years after

federal sentencing     to challenge his state conviction         used in career offender         designation);

rreemall, 2012 WL 4480724 at *4 (holding petitioner             lacked diligence for waiting three years

and nine months to challenge his state conviction after federal sentencing with no explanation

for the delay).! In contrast,      the Petitioner     in the instant case began challenging his state

conviction two years before federal sentencing and again two years after. (See ECF Nos. 47-1;

47-3.) Therefore,    Petitioner diligently sought vacarur of his state conviction and is entitled to

tolling of the statute of limitations pursuant to 28 U.S.c. ~ 2255 (£)(4).

 II.     Petitioner's failure to raise the issue on direct appeal does not preclude the claim
         because Petitioner adequately demonstrated        both cause and prejudice.

         Second, the Government         argues the Petitioner is not entitled to resentencing          because

he procedurally     defaulted his resentencing      claim by failing to raise the issue on direct appeal


1 Notably, the petitioner in Freeman and the Petitioner here argue the same rvhryland state procedural bar as a
reason for waiting to ftle a coram nobis petition after federal sentencing. However, the petitioner's case in
Freeman entirely rested on delaying the start of the due diligence clock because of his inaction prior to federal
sentencing. In contrast, the Petitioner here began his attack on his state sentence two years prior to federal
sentencing, thereby making the alleged state procedural bar a moot issue. (See Eel' Nos. 47-1; 47-3.)

                                                       9
and by failing to show cause and prejudice or actual innocence.                     (ECF No. 42 at 8-11.)

Procedural     default will bar consideration     under ~ 2255 of any matters that "could have been

but were not pursued           on direct appeal, [unless] the movant         ... show[s] cause and actual

prejudice resulting from the errors of which he complains."             United States v. Peffiford, 612 F.3d

270, 280 (4th Cir. 2010) (citing United Statu I'. l'vlikalajllnas, 186 F.3d 490, 492-93 (4th Cir.

1999». A petitioner      must show that the failure to raise the issue on appeal resulted from

"something      external to the defense, such as the novelty of the claim or a denial of effective

assistance of counsel." Mikala;ill1as, 186 F.3d at 493.

        Cause does not exist when a reasonably diligent search would have revealed the facts

underlying     the claim. Rose v. Lee, 252 F.3d 676, 687 (4th Cir. 2001). However, procedural

default does not preclude          claims that "could        not be presented       without   further   factual

development."      Pettiford, 612 F.3d at 279. l\dditionally,    in conjunction     with cause, a petitioner

must show "actual prejudice resulting from the errors of which he complains."                    Jd. (quoting

Milkala;ill1as, 186 F.3d at 492-93). Put differently, the alleged error cannot simply result in the

"possibility    of prejudice,"    rather a petitioner      must prove the error caused an "actual and

substantial    disadvantage,     infecting his entire trial with error of constitutional        dimensions."

United States v. Frady, 456 U.S. 152, 165 (1982); see also Sinani          I'.   United States, No. ELH-16-

00119,2019      \\lL2772509      (D.l\ld.)uly   1,2019).

        Petitioner asserts cause by arguing the delayed vacatur of his 2007 drug offense mllsed

petitioner     to delay challenging      his career offender      designation.     (ECF No. 47 at 9-12.)

Petitioner accurately points again to lollmon, where the Supreme Court concluded the vacatur

of a prior state conviction constitutes a new fact previously unavailable to a defendant.                (Jd. at


                                                        10
10 (citing 544 U.S. 295, 302).) Therefore,            Petitioner   argues the absence of this "fact" at

sentencing prevented his counsel from bringing a good faith claim on direct appeal, and caused

him to wait until the vacatur was final to challenge his federal sentence. (Id.)

       Conversely, the Government            contends Petitioner knew of the issues surrounding       his

2007 guilty plea, and therefore         Petitioner   should have brought    those issues to his defense

counsel's attention prior to federal sentencing in 2012. (ECF No. 42 at 9.) The Government

cites BaJden v. Lee, 290 F.3d 602 (4th Cir. 2002) to support the assertion that a petitioner may

not establish cause "by pointing to evidence that the petitioner             knew about or could have

discovered through a reasonable investigation."           290 F. 3d at 618. This assertion is misplaced;

in BaJden, the court concluded that Basden's presentment             of "new facts" could not establish

cause to overcome        a procedural     default of ineffective assistance claims because the facts

consisted of certain personal details about Basden that counsel could easily discover through

a basic investigation.      Id.   Basden unsuccessfully       tried to show that his counsel's   lack of

knowledge of these easily attainable, personal facts resulted in his counsel's inability to bring

a claim on direct appeal. Id. In contrast, the fact in this case, the vacatur of Petitioner's       2007

conviction, was not in existence at the time Petitioner was sentenced as a career offender, and

therefore was undiscoverable.       Accordingly, the Government's         argument here fails.

       Additionally,     the Government         argues the facts underlying    the cause of Petitioner's

vacatur were available at the time of sentencing, and therefore, he should have directly attacked

his 2007 drug conviction          at sentencing      or on direct appeal. (ECF No. 42 at 10.) The

Government's     argument is again without merit. In CIIJtiJ v. United StateJ, the Supreme Court

held that a defendant in a federal sentencing proceeding does not have a right to "collaterally


                                                       11
attack the validity of previous state convictions         that are used to enhance his sentence."2 511

U.S. 485, 487 (1994) (further mentioning that public policy discourages sentencing courts from

using resources to "rummage through frequently nonexistent or difficult to obtain state-court

transcripts").   Cmtis also holds, after a successful attack of a state conviction, a petitioner may

then apply for a reopening of any federal sentence enhanced by the vacated state sentence. Id.

at 497; see a/so Daniels v. United Statu, 532 U.S. 374, 382 (2001) (upholding           Custis and noting

"the presumption      of validity that attached to the prior conviction at the time of sentencing is

conclusive, and the defendant may not collaterally attack his prior conviction through a motion

under ~ 2255").

        The fourth      Circuit adopted     this policy in United Statu v. Pettiford, when the Court

concluded that "if a defendant      'succeeds in a future collateral proceeding        in overturning   his

[state] conviction, federal law enables him to then seek review of any federal sentence that was

enhanced due to his state conviction.'''      612 F.3d 270, 276 (4th Cir. 2010) (quoting United States

v. Bacon, 94 F.3d 158, 161 n.3 (4th Cir. 1996); see also United States v. DorsO', 611 Fed. Appx. 767,

769 (holding       sentence   enhancements      under     the advisory   guidelines   based   on vacated

convictions      may be reconsidered      by federal sentencing    court). Similarly, in United States   I'.



Squire, the Fourth Circuit held a defendant        could not collaterally attack his state conviction

used to enhance his sentence at federal sentencing             unless the prior convictions     had been

"reversed, vacated or invalidated" in a state case prior to sentencing. 716 Fed. l\ppX. 156,160

(4th Cir. 2017). For these reasons, the court dismissed the defendant's               claim that his state




2em/is, Daniels and Johnson apply "whether the sentence enhancement was imposed because of the ACCA or
because of the Sentencing Guidelines." United SlaW v. GadJ",. 332 F.3d 224, 228 n. 3 (4th Cir. 2003).

                                                     12
guilty plea was made involuntarily.         [d. In this case, as in Squire, Petitioner was barred from

collaterally attacking      his state conviction,    which had not yet been reversed,                vacated, or

invalidated, at federal sentencing. The vacatur of his 2007 state conviction                   after sentencing

caused petitioner to lawfully withhold the instant issue from direct appeal or at sentencing.

        Finally, the Government         proffers that even if Petitioner can show cause, the Petitioner

has not shown actual prejudice, but only the possibility of prejudice from the use of his state

conviction at federal sentencing. (ECF No. 42 at 10-11.) In order to establish actual prejudice

to preclude procedural default, a petitioner must show the alleged error worked to his genuine

and substantial disadvantage         at trial. United States v. rrady, 456 U.S. 152, 170 (1982); see also

Henry v. Foxwell, RDB-18-164,         2018 WL 1525705, at *3 (D. Md. Mar. 28, 2018). A Petitioner

needs to show "there is a reasonable probability"            that, without the error, sentencing would

have been different. Sti,Her v. Greene, 527 U.S. 263,289 (1999).

        Although       the Federal Sentencing Guidelines are not mandatory,                "district courts   11l11st



begin their analysis with the [Sentencing] Guidelines and remain cognizant of them throughout

their sentencing process." Peugh v. United States, 569 U.S. 530, 541, 133 S. Ct. 2072, 2083 (2017)

(quoting Gall   I'.   United States, 552 U.S. 38, 50 n.6 (2007»; see also Htlghes   I'.   United States, 138 S.Ct.

1765,1775    (2018) (noting the sentencing guidelines are the "foundation                 of federal sentencing

decisions"). Therefore,       a defendant who is sentenced under the incorrect range, "whether or

not the defendant's       ultimate sentence falls within the correct range," is particularly serious and

usually sufficient to show a reasonable probability of a different outcome at sentencing. Molina-

Martinez v. United States, 136 S. Ct. 1338, 1345 (2016); see also United States v. Winbush, 922 f. 3d

227, 231 (4th Cir. 2019) (holding the advisory nature of the guidelines does not preclude a


                                                       13
finding of prejudice when applied incorrectly at sentencing).             As Judge Hollander        found in

Ullited States v. Thomas, No. ELH-I0-0082,         2019 \'\IL 2904652 (D. l\fd. July 5, 2019) "actual

prejudice is obvious" when a subsequent vacatur delayed a petitioner's ability to challenge his

career offender designation      and resulted in an ultimately incorrect sentence enhancement              at

federal sentencing. Thomas, 2019 WL 2904652 at             *   11.

        Here, the Petitioner was sentenced as a career offender predicated upon his 2007 state

drug conviction.     (presentence    Report at 11.) Without this state drug conviction,           Petitioner

does not qualify as a career offender, thereby making it reasonably probable that his sentence

would be different without the predicate conviction. Therefore, like in Thomas, actual prejudice

resulted from the delayed vacatur of Petitioner's          2007 state conviction, prohibiting Petitioner

from raising this issue at federal sentencing or on direct appeal. Consequently,            Petitioner'claim

is not procedurally barred.3

III.    Petitioner's claim is cognizable on collateral review because the vacatur of his
        2007 conviction nullifies his career offender designation  and therefore entitles
        him to resentencing.

        finally,    the government      contends    Petitioner's     claim fails on the merits because

Petitioner's   challenge to his career offender designation is not cognizable on collateral review.

(ECf No. 42 at 11-18.) Pursuant to 28 U.S.c. ~ 2255(a), a prisoner in custody under sentence

of a federal court may move to correct a sentence that is "otherwise                   subject to collateral

attack." 28 U.S.c. ~ 2255(a). The Supreme Court has interpreted                 this provision    to mean a

district court may review a sentencing error that is neither constitutional           nor jurisdictional if it

is a "fundamental     defect which inherently results in the complete miscarriage of justice." DaV1J'



3 Since Petitioner adequately demonstrated cause and prejudice, the issue of actual innocence is moot.

                                                      14
v. United States, 417 U.S. 333, 546, 94 S. Ct. 2298, 2305 (1974); Jee also United States v. Foote, 784

F.3d 931, 932 (4th Cir. 2015) (adopting Supreme Court's assertion in Davis). In United States v.

Dorsry, the Fourth Circuit held that a Guideline calculation that is not erroneous at the time of

sentencing, but which is predicated on a later vacated state conviction is cognizable in a ~ 2255

claim fot resentencing.   611 Fed. Appx. 767, 770 (4th Cir. 2015). Vacaturs of state convictions

that result in altered sentencing    requirements        or otherwise   unlawful sentences    create the

exceptional circumstances    necessary to make a petitioner's ~ 2255 claim cognizable. See Cuevas

v. United States, 778 F.3d 267, 275 (1st Cir. 2015) (post-Booker,       granting relief under the fourth

prong of ~ 2255 when vacaturs reduced petitioner's criminal history points, therefore reducing

his criminal history category); see also Dorsry, 611 Fed. Appx. at *770 (post-Booker,        remanding

for re-sentencing   when vacatur of state conviction placed petitioner in lower criminal history

category).

        However,    the vacatur of a particular      state conviction      must affect the petitioner's

sentence to warrant relief under ~ 2255. See Pelliford, 612 F.3d at 278 (holding petitioner's             ~

2255 claim failed because his vacated convictions did not render his Armed Career Criminal

1\ct sentence invalid because of the existence of additional, sufficient predicate convictions);

As this Court previously held Beads v. United States, RDB-14-3061, 2015 \\IL 3853186, at *6 (0.

Md. June 19,2015),     "[v]acaturs of state convictions      that do not, however, affect petitioners'

sentences are not sufficiently exceptional to warrant relief under the fourth prong of ~ 2255."

The Beads case is clearly distinguishable    from this case. As discussed above, in Thomas, this

Court found the vacatur of one of two predicate offenses "stripped"            a petitioner of his career

offender status, thereby making his claim cognizable for collateral attack. 2019 WL 2904652


                                                    15
at *13. The court observed that, while sentencing guidelines are not mandatory, the sentencing

Judge "clearly enhanced Thomas's sentence based on his status as a career offender," entitling

petitioner to a new sentencing. Id.

           In this case, the vacatur of one of Petitioner's         two predicate offenses used to assign

Petitioner        as a career offender    nullifies Petitioner's   designation   as a career offender.    The

Government           argues that the issue at hand is a misapplication    of the career offender guidelines.

(ECF No. 42 at 14 (citing United Statu I'. roote, 784 F.3d 931 (4th Cir. 2015).                [n roote, the

defendant was initially sentenced as a career offender. 784 F.3d at 932. However, after United

States   /i.   Simmons, 649 F.3d 237 (4th Cir. 2011), one of his prior North          Carolina offenses no

longer qualified as a career offender prerlicate under the sentencing                guidelines, prompting

Foote to challenge his career offender designation under ~ 2255. Id. at 936. The court in Foote

concluded         that "sentencing    a defendant     pursuant   to advisory Guidelines   based on a career

offender         status   that is later invalidated     does not meet this remarkably        high bar."    Id.

Importantly,         the petitioner   in Foote never received a vacatur of his prior convictions.          !d.

               Conversely, the issue here is not a mistaken application of the guidelines or a dated

application of the guidelines.           Rather it is a change in the criminal history of the Petitioner.

Even the Foote Court made the distinction that the "federal conviction that brought [Foote] to

court in the first place and the state convictions used to enhance his sentence have not been

invalidated or vacated; thus, it is difficult to place Appellant's case within the ambit of those

decisions" in which the Supreme Court has found a miscarriage of justice. Id. at 940. Therefore,




                                                          16
the facts and holding in Foote are inapposite to the instant case.                     4



         The vacatur of one of Petitioner's              two predicated offenses used to assign Petitioner as

a career offender means Petitioner is no longer correctly designated as a career offender and

is thus entitled to resentencing.l\t          the time of his sentencing, Petitioner's Guideline calculation

was not erroneous          or a "misapplication          of the guidelines," but rather, was predicated                   on a

since-vacated      state conviction making his claim cognizable under collateral review. Following

the Fourth Circuit's assertion in Pe"ifiJrd, "when reviewing sentences imposed under the career

offender     guideline, ...       sentence enhancements              based on previous convictions                should be

reconsidered      if those convictions are later vacated." 612 F.3d at 276. On these facts, Petitioner

is entitled to resentencing.s




4 "TIleGovernment's additional reliance on United Slates II. Pelliford, 612 F.3d 270 (4th Cir. 2010) is distinguishable. (ECF
No. 42 at 12.) In Pelliford. although nva of petitioner's predicate offenses were vacated after sentencing, three convictions
sufficient to support his career offender designation remained on his record. ld In the instant case, \.\-ithout the Petitioner's
2007 state conviction, he docs not qualify as a career offender under the sentencing guidelines.
Similarly, the Government further cites United Slales II, Afikolqill11OS, to support its position that a misapplication of the
guidelines typically does not warrant relief under ~ 2255. (ECF No. 42 at 13.) ..\gain, ~Iikalajunas' challenge to his guideline
sentence was predicated on an incorrect upward adjustment of an offense level by the Court, an issue not before this
Court. 186 F. 3d at 496. 'I11e issue before rltis Court is not whether or not the guidelines were misapplied, but whether a
particular change in fact constitutes resentencing.
~ Since this Court finds Petitioner's claim cognizable on non-constitutional               grounds, Petitioner's due process
argument is moot.

                                                               17
                                          CONCLUSION

         For the foregoing reasons, Petitioner Brian Johnson's    Motion to Vacate, Set Aside, or

Correct Sentence pursuant to 28 U.S.c. ~ 2255 (ECF No. 39) is GRANTED,                and Petitioner's

sentence is VACATED.          The parties should confer and contact chambers to schedule a date

for Petitioner's    re-sentencing.

         A separate Order follows.

Dated:             November    26, 2019
                                                            MlJA ..'1~
                                                       Richard D. Bennett
                                                       United States District Judge




                                                  18
